DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-9 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/22. The requirement was deemed proper and was therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 10-14, 16, and 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering mitochondrial transfer therapy for increasing an input resultant response of the pancreas for type 2 diabetes, does not reasonably provide enablement for treating any or all homeostatic system components of a subject and any or all disease conditions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The specification lists general multiple disorders that can be treated (e.g. around 200 on pages 54-57, etc.), lists multiple homeostatic system components that can be increased (e.g. pages 6 and 7, etc.) and general multiple treatments that can be applied (e.g. pages 16-43, etc.) that result in multiple different outcomes.  A person having ordinary skill in the art at the time the invention was made is not enabled to make and/or use the invention, without undue experimentation, to treat any and all diseases and homeostatic system components (such as those listed by the applicant), by administering a mitochondrial transfer to a subject to increase the amplitude of any and all homeostatic system components and thereby enhance homeostatic capacity and treat the disease.
The original disclosure discussed a specific species on page 62, experiment 2, for the use of administering mitochondrial transfer therapy to the subject to treat a disease of type 2 diabetes of a homeostatic system component being the pancreas, but did not discuss the broad category/genus of treating any and all diseases, and any and all homeostatic system components, and thereby enhance homeostatic capacity and treat the disease condition.
For instance, the mitochondria transfer has not been described to be used to increase an amplitude of a homeostatic component such as the bladder or fallopian tubes for diseases such as Alzheimer’s, Parkinson’s, or Atrial Arrhythmia--with each component and each disease independent of each other, or relying on the other.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 14, “to an applied stimulus” is vague and in the passive voice.  It is unclear if the applicant is claiming the application of a stimulus or not.  As set forth, the claim only positively recites “evaluating” a biometric parameter for a change as the stimulus has not been positively recited as being applied.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 10-14, 16, and 40 are rejected under 35 U.S.C. 102a1 as being anticipated by Yivgi-Ohana et al (2014/0193511).  Yivgi-Ohana discloses the use of mitochondrial transfer (e.g. paras. 95, 120, etc.) to increase ATP/oxygen consumption, and/or allow non-functioning mitochondria to function (e.g. paras. 18, 88, 97, etc., therefore the amplitude of the input resultant response is increased by 2-fold or greater since the non-functioning cell is now functioning, etc.) and treat an organ/cell for diseases such as diabetes (e.g. paras. 28-30, 98, etc.).  Yivgi-Ohana also discloses that a sugar/starch is used with the transferred mitochondrial (e.g. paras. 23, 83, etc. as an applied stimulus to increase ATP, oxygen consumption, and/or functionality) and that the ATP, oxygen consumption, and/or functionality of the cells are dynamically measured periodically or continuously over time to evaluate the homeostatic capacity of the therapy and cell (e.g. paras. 60, 61, examples 1-15, figures 8, 5, etc.).  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-38 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yivgi-Ohana et al.  Yivgi-Ohana specifically states that organs and cells are treated for a disease such as diabetes and therefore would necessarily treat and increase the response of the pancreas and beta cells for insulin production since the pancreas, beta cells, and insulin production are all naturally part of, and causes for, diabetes.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Yivgi-Ohana, with treating and increasing the response of the pancreas and beta cells to increase insulin production, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of treating diabetes and mitochondrial dysfunction in the person so that the patient does not require constant drugs or monitoring of the disease.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Yivgi-Ohana.  Yivgi-Ohana discloses the claimed invention and treating diabetes, but does not disclose specifically treating type 2 diabetes.  As there are only type 1 and type 2 diabetes mellitus, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed, to have modified the system and method as taught by Yivgi-Ohana, with treating type 2 diabetes, as is well known and common knowledge in the art, since it would provide the predictable results of treating the different types of diabetes mellitus to effectively improve and relieve the symptoms and causes of a known form of diabetes mellitus.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7/26/22